12/01/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0504




                     Supreme Court Cause No.: DA 22-0504


KENNETH D. BENESH, Individually, as Trustee of the Ken and Gina Benesh
Living Trust dated 1/3/2019, and on behalf of Rogue Barrels, LLC, a Montana
entity,

      Plaintiffs/Appellees,

                                     vs.

MICHAEL A. HEBERT, Individually, and on behalf of Rogue Barrels, LLC, a
Montana entity, and DOES 1-10,

      Defendant/Appellant,



                                    ORDER


Bruce A. Fredrickson                        Tyson A. McLean
Angela M. LeDuc                             Jordan A. Pallesi
Rocky Mountain Law Partners, P.C.           KRIS A. MCLEAN LAW FIRM, PLLC
1830 3rd Avenue East, Suite 301             2315 McDonald Ave, Suite 106
P. O. Box 1758                              Missoula, MT 59801
Kalispell, MT 59903-1758                    Telephone: (406) 396-9376
Telephone: (406) 314-6011                   Facsimile: (406) 441-5497
Facsimile: (406) 314-6012                   Email:     tyson@krismcleanlaw.com
E-mail:       bruce@rmtlawp.com                        jordan@krismcleanlaw.com
              angie@rmtlawp.com             Attorneys for Defendant-Appellant
Attorneys for Plaintiff-Appellee

      Based upon Plaintiffs/Appellees’ Motion for Extension of Time to file their

Answer Brief, and good cause appearing,


                                        1
      IT IS HEREBY ORDERED that Appellees shall file and serve their Answer

Brief to Defendant/Appellant’s Opening on or before January 9, 2023.




                                                                     Electronically signed by:
                                       2                                   Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                         December 1 2022